Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-16-00835-CV

                        Alejandro RODRIGUEZ and Lisa Rodriguez,
                                      Appellants

                                              v.

VRM [VENDOR RESOURCE MANAGEMENT], Duly Authorized Agent for The Secretary
                       of Veterans Affairs,
                            Appellee

                  From the County Court at Law No. 2, Bexar County, Texas
                              Trial Court No. 2016CV04366
                           Honorable Jason Wolff, Judge Presiding

        BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that Appellee VRM recover the costs of this appeal from Appellants
Alejandro Rodriguez and Lisa Rodriguez.

       SIGNED January 31, 2018.


                                               _____________________________
                                               Irene Rios, Justice